              Case 1:21-mj-00040-BAM Document 2 Filed 05/07/21 Page 1 of 1
                                                                                 FILED
                                                                                May 07, 2021
 1 PHILLIP A. TALBERT                                                        CLERK, U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT OF CALIFORNIA

   Acting United States Attorney
 2 ANTONIO PATACA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America
                                      SEALED
 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10                                                  CASE NO. 1:21-mj-00040-BAM
11   IN THE MATTER OF THE ARREST OF:
                                                    SEALING ORDER
12   JULIAN LOEZA JR.
                                                    UNDER SEAL
13

14

15                                             SEALING ORDER
16         Upon application of the United States of America and good cause having been shown,
17 IT IS HEREBY ORDERED that the file in the above-captioned matter be, and is hereby ordered,

18 SEALED until further order of this Court.

19

20   Dated:           5/6/2021
21                                                         Barbara A. McAuliffe
                                                           U.S. MAGISTRATE JUDGE
22

23

24

25

26

27

28


      SEALING ORDER                                  1
